NICHOLS, Judge,
concurring:
I fully agree with the court that the instant claim is without merit, if we have jurisdiction to address it. I also agree that we do have such jurisdiction, but my grounds for so stating differ slightly from those of the court.
Plaintiff was on active military service until 1980, and according to the terms of 50 U.S.C. app. § 525, he had 6 years after his separation date to sue on any claim against the United States that accrued during his military service. Edmonston v. United States, 140 Ct.Cl. 199, 155 F.Supp. 553 (1957); Berry v. United States, 130 Ct.Cl. 33, 126 F.Supp. 190 (1954), cert. denied, 349 U.S. 938 (1955). Defendant in the Berry case conceded that limitations were tolled while plaintiff was in military service and only disputed when that service ended. Thus there can be no doubt that under *331our precedents the present suit is timely as to the entire claim.
If, however, we were writing on a blank slate, my reasonings might be slightly different, and in any event, we are hearing this case era banc for the purpose, among others, of overruling our precedents if we determine them to be plainly wrong. The doctrine of strict construction of the consent to be sued was not, it would appear, as highly regarded by the Supreme Court when those cases were decided as it is today; then as often, this court had to be hit in the head by a two by four if it were to take notice of the doctrine, and its doing so sua sponte was not to be expected. This strict construction doctrine is, I think, the only principled ground available for challenging the jurisdiction of this court to consider the claim in its entirety.
The result of a strict construction analysis can, however, be succinctly stated. Our statute of limitations, 28 U.S.C. § 2501, is jurisdictional and is a most important qualification on the consent to be sued. Great numbers of claims are dismissed every year for not meeting it. It would appear that, for consistency, a repeal of such a constraint, like an extension of the consent itself, which it virtually is, cannot be implied but must be expressly stated. United States v. Testan, 424 U.S. 392 (1976). If § 525 is read according to its text, the intent to override § 2501 is expressly stated, for it says the period of military service "shall not be included in computing any period now or hereafter to be limited by any law, * * * for the bringing of any action or proceeding in any court, * * * or other agency of government by * * * any person in military service * * *.” [Emphasis supplied.] "Government” not only primarily designates the Federal Government, but in a suitable context can be read as excluding state governments. State Bank of Albany v. United States, 209 Ct.Cl. 13, 530 F.2d 1379 (1976). Federal courts are swept in as agencies of government. This is, arguably, however, one of the very common category of statutes phrased in an oversweeping manner and leaving it up to the courts to refuse to apply it literally when to do so would lead to absurd results not within the intention of Congress. E.g., Church of the Holy Trinity v. United States, 143 U.S. 457 (1892). I believe some of the conflicting cases *332referred to by the court can best be explained as applications, conscious or otherwise, of the Holy Trinity rule of construction. That rule cannot be ignored in cases requiring strict construction analysis. At any rate, I think we can console ourselves and defendant with the reasoning that the express partial repeal of § 2501 by § 525, by strict construction analysis stops short of any instance where such repeal leads to absurd results not shown by the legislative history to have been desired by the Congress. We need not bind ourselves for the future to prefer § 525 over § 2501 whatever the consequences may be. This is the result of strict construction analysis and I think the only result, academic here.
Turning to the case before us, whether or not the result was intended by Congress, I am unable to see any absurdity in opening up plaintiffs claim for consideration on the merits, inasmuch as it calls for no factual inquiry, where evidence might become stale, but is a challenge to the basic legality of a Department of Defense program, which the court encounters not the least difficulty in adjudicating. The need of a 6-year statute of limitations is not so plain in this case that the abrogation of it is absurd. In view of our decision, Deering v. United States, 223 Ct.Cl. 334, 620 F.2d 242 (1980) to allow the defense of laches in military pay cases, even against persons protected by § 525 while on active duty, it appears unlikely to me that there will be many, if any, instances where such abrogation is absurd, respecting claims accrued to military persons in course of and incident to their service. The duty of erecting safeguards against such absurd consequences we very likely have already performed.
As I view it, the abrogation effected by § 525 is not limited to servicemen whose station and duties are of a nature to interfere with their protecting their rights, and this is not an absurd result, whether or not we would so frame the law ourselves. Yet it is alternatively proposed to apply § 525 by tolling only the 3 years spent by plaintiff in service in Germany, I should comment briefly. I think it carries the judicial recasting of statutes far beyond the limits blocked out in Holy Trinity and produces an absurd result rather than preventing one. There is no showing *333that, practically, an active duty officer is any more in need of a § 525 tolling in Germany than he is with troops at home, considering the conditions under which United States forces there live and operate, as they are commonly and well known to us. We have held that being in prison does not interfere per se with prosecution of a claim in this court. O’Callahan v. United States, 196 Ct.Cl. 556, 451 F.2d 1390 (1971); Grisham v. United States, 183 Ct.Cl. 657, 392 F.2d 980 (1968). Why being in Germany is so much more of an impediment to protection of one’s right than being in prison is not susceptible of reasoned explanation.
In my view of the case, I do not need to reach the question whether the claim is a continuing one and I do not do so.